Citation Nr: 9909820	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
based on service connection for the cause of the veteran's 
death or under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.  He died on August [redacted], 1997.  
The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied DIC based on service 
connection for the cause of the veteran's death or based on 
38 U.S.C.A. § 1318 (West 1991).  


FINDINGS OF FACT

1. During the veteran's lifetime, service connection had been 
established for post-
traumatic stress disorder (PTSD), rated 50 percent; maxillary 
sinusitis secondary to a foreign body, with a post-operative 
Caldwell-Luc procedure and headaches, rated 10 percent; a 
history of a shell fragment wound to the face, rated zero 
percent; and neuritis of the right maxillary nerve, rated 
zero percent; the veteran was also found to be entitled to a 
total compensation rating based on individual 
unemployability, effective January 13, 1997.

2. The veteran died in August 1997 of cardiac arrest due to 
coronary artery disease.

3.  The veteran's heart disease began many years after 
service; there is no medical evidence of record to show a 
nexus between his fatal heart disease and either service or a 
service-connected disability, including PTSD; and a 
disability of service origin did not substantially or 
materially contribute to the veteran's death.

4.  The veteran was not evaluated as totally disabled due to 
service-connected disabilities for 10 years before his death. 
CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for payment of DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991) have not been 
met.  38 U.S.C.A. § 1318 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991).  A service-connected disorder is one that was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).  Where a veteran served continuously for 90 days or 
more during a period of war, and a cardiovascular disorder 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  38 C.F.R. § 
3.310(a) (1998).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims to allow 
service connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).

However, before reviewing the merits of any claim, the 
initial question that must be considered is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For the appellant's claim for service connection for the 
cause of the veteran's death to be well grounded, the 
disability that caused the veteran's death must be shown to 
have been related to the veteran's period of service.  There 
must be competent evidence of a nexus or relationship between 
the inservice injury or disease and the veteran's death.  The 
nexus or relationship must be shown by medical evidence.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir 1997).  

Here the death certificate shows that the veteran died on 
August [redacted], 1997.  The immediate cause of death was 
recorded as cardiac arrest due to, or as a consequence of, 
coronary artery disease.  The death certificate also notes 
that the coronary artery disease had its onset several months 
before death, and that the cardiac arrest had its onset minutes 
before death.  The appellant essentially contends that the 
veteran's service connected disabilities led to his death.  
It is argued on her behalf that an advisory opinion is 
warranted due to the complexity of the case and that the 
examiner should review the inservice hypertensive readings 
and discuss the effect the veteran's service connection 
conditions had on his heart condition.  The appellant further 
contends that her claim should prevail under the benefit of 
the doubt doctrine.

The service medical records show no heart disease or 
diagnosis of hypertension.  There is no post-service medical 
records on file relating to cardiovascular disease until the 
1990s or many years after service.  Clinical records show 
elevated blood pressure readings in more recent years and a 
diagnosis of hypertension in 1996.  There is no medical 
evidence that indicates a nexus between hypertension or heart 
disease and any remote events of service, nor is there any 
medical evidence or opinion that suggests the veteran's 
service-connected disabilities, including his PTSD, caused or 
aggravated his cardiovascular disease or were factors in his 
death.  

The Board does acknowledge the contentions of the appellant 
concerning her belief that the veteran's death was related to 
service or his service connected disabilities.  However, the 
Board notes that where the issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1991).  Since the record 
does not indicate that the appellant possesses the medical 
training and expertise necessary to render a cause of his 
worsened acne, her lay statements alone cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection to be well grounded.  See Heuer v. Brown, 7 
Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993)).

Accordingly, the Board finds that the appellant's claim for 
the cause of the veteran's death is not well grounded in the 
absence of medical evidence that relates the cardiac arrest 
or coronary artery disease to his period of active service or 
to a service-connected disability.

The Board notes that the appellant has asserted the need for 
an independent medical opinion.  38 C.F.R. § 3.328 (1998) 
provides that, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  As noted above, as the 
appellant has not presented a well-grounded claim for service 
connection for the cause of the veteran's death, the duty to 
assist, to include an advisory medical opinion, does not 
arise. 

As the appellant has not presented a well grounded claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b).

Turning next to the remaining issue on appeal, DIC is payable 
under 38 U.S.C.A. § 1318, in the same manner as if a 
veteran's death were service connected, if, in pertinent 
part, the veteran was in receipt of a total compensation 
benefits for a service-connected disability for 10 or more 
years immediately preceding death.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

A total rating was not in effect until January 13, 1997, or 
less than one year prior to the veteran's death.  Because the 
evidence presented in this case does not establish that the 
veteran was continuously evaluated as totally disabled for 
the 10 years immediately preceding his death, and does not 
show that he was so rated continuously for a period of not 
less than five years from the date of his discharge from 
active duty, the Board is unable to identify a basis to grant 
DIC benefits to the appellant under the provisions of 38 
U.S.C.A. § 1318.  The law, not the evidence, is determinative 
of the outcome of the claim for DIC under 38 U.S.C.A. § 1318.  
As a matter of law, there is no entitlement to the benefit, 
and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).








ORDER

Entitlement to DIC, based on service connection for the cause 
of the veteran's death or based on 38 U.S.C.A. § 1318, is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

